NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              NOV 12 2013

                                                                           MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS

LI REN,                                          No. 06-72591

              Petitioner,                        Agency No. A097-365-745

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, JR., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted November 4, 2013
                              Pasadena, California

Before: O’SCANNLAIN, GRABER, and BEA, Circuit Judges.

       Li Ren, a citizen of the People’s Republic of China, petitions this court to

review the denial of her application for asylum, withholding of removal, and relief

under the regulations implementing the Convention Against Torture. In her

application, Ren had claimed that she qualified as a “refugee,” 8 U.S.C.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
§ 1158(b)(1), alleging that she suffered persecution for her opposition to China’s

population-control policies and her activism against municipal corruption. The IJ

denied relief, concluding that she lacked credibility; the Board of Immigration

Appeals affirmed the adverse credibility determination and adopted the reasoning

that the IJ articulated.

       We review findings of fact underlying the denial of asylum applications,

including adverse credibility determinations, for substantial evidence. See Rizk v.

Holder, 629 F.3d 1083, 1087 (9th Cir. 2011). The IJ must provide “specific,

cogent reason[s]” underlying his conclusions that “bear a legitimate nexus to the

finding,” Garrovillas v. INS., 156 F.3d 1010, 1013 (9th Cir. 1998) (internal

quotation marks omitted); but he is not constrained to “recit[e] . . . unique or

particular words,” de Leon-Barrios v. INS, 116 F.3d 391, 394 (9th Cir. 1997).

       In his oral decision denying Ren’s application, the IJ specifically concluded

that her “testimony has not been consistent”; that she “was many times evasive and

not answering the questions to the point where the court had to instruct her”; and

that, upon having “the opportunity to observe [her] demeanor,” she had

“memorized [her testimony] as far as the statement that she had put before the

court.” One or more of these grounds bore a legitimate nexus to his finding. The




                                           2
IJ may properly consider materially inconsistent testimony, evasiveness, and

demeanor in evaluating an applicant’s credibility.

      These various grounds, on which the IJ expressly relied in finding Ren not to

be credible, find adequate support in the administrative record.

      PETITION DENIED.




                                          3